DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yue Xu, Reg. No. 57967 on 03/11/2021. The application has been amended as follows: 
Claim 1 (Currently amended) A system for network load balancing, comprising: a plurality of access points, a plurality of entertainment devices and a DHCP server, wherein each of the access points is connected to one of the entertainment devices, all the access points are connected to the DHCP server, each of the entertainment devices comprises a DNS server and a web server, and all DNS servers store and parse the same domain names; when the access point receives an access request of a wireless terminal, the DHCP server allocates a designated DNS server and returns the designated DNS server to the wireless terminal via the access point, the designated DNS server being a DNS server comprised in the entertainment device connected to the access point; when the access point receives a domain name parsing request of the wireless terminal, the designated DNS server parses a domain name into an IP address of a designated web server and returns the IP address of the designated web server to the wireless terminal via the access point, the designated web server being a web server comprised in the entertainment device connected to the access point; when the access point receives a web access request initiated for the domain name by the wireless terminal, the designated web server responds to the web access request via the access point, and the system further comprises an access controller configured to store a correspondence relationship between the access points and wireless terminals accessing the access points, wherein the access point is configured to receive a DHCP request message sent by the wireless terminal to the DHCP server and forward the DHCP request message to the DHCP server; and the DHCP server is configured to receive the DHCP request message and read an identifier of the wireless terminal from the DHCP request message, send a query request to the access controller, requesting to query an identifier of the access point accessed by the wireless terminal based on the identifier of the wireless terminal, designate, based on the identifier of the access point accessed by the wireless terminal, the DNS server in the entertainment device connected to the access point as the DNS server for the wireless terminal, in response to the access controller returning the identifier of the access point accessed by the wireless terminal, and return a DHCP response message to the access point, for the access point to forward the DHCP response message to the wireless terminal.
Claim 2 (Canceled)
Claim 3 (Canceled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 4-10 and  are allowed.
The invention is directed to a method and system for network balancing in vehicle entertainment systems. Each of the independent claim 1 contains the following 
Regarding claim 1, A system for network load balancing, comprising: a plurality of access points, a plurality of entertainment devices and a DHCP server, wherein each of the access points is connected to one of the entertainment devices, all the access points are connected to the DHCP server, each of the entertainment devices comprises a DNS server and a web server, and all DNS servers store and parse the same domain names; when the access point receives an access request of a wireless terminal, the DHCP server allocates a designated DNS server and returns the designated DNS server to the wireless terminal via the access point, the designated DNS server being a DNS server comprised in the entertainment device connected to the access point; when the access point receives a domain name parsing request of the wireless terminal, the designated DNS server parses a domain name into an IP address of a designated web server and returns the IP address of the designated web server to the wireless terminal via the access point, the designated web server being a web server comprised in the entertainment device connected to the access point; when the access point receives a web access request initiated for the domain name by the wireless terminal, the designated web server responds to the web access request via the access point, and the system further comprises an access controller configured to store a correspondence relationship between the access points and wireless terminals accessing the access points, wherein the access point is configured to receive a DHCP request message sent by the wireless terminal to the DHCP server and forward the DHCP request message to send a query request to the access controller, requesting to query an identifier of the access point accessed by the wireless terminal based on the identifier of the wireless terminal, designate, based on the identifier of the access point accessed by the wireless terminal, the DNS server in the entertainment device connected to the access point as the DNS server for the wireless terminal, in response to the access controller returning the identifier of the access point accessed by the wireless terminal, and return a DHCP response message to the access point, for the access point to forward the DHCP response message to the wireless terminal. 
	Therefore, the independent claim 1 together with its dependent claims is allowed for the reason given above. 
	The closet prior art Lyer et al. (US 2013/0201978 A1) discloses a system and method comprising VLANs being used in enterprise networks to separate a 
network into multiple logically separated networks and networks contain devices that should be contained in separate trust domains, wherein yet simply separated by VLANs while still being connected to the same physical switch and a sub-network address scope for each VLAN on the DHCP server.  
Claims 4-9 are allowed since they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        3/11/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473